Citation Nr: 9904408	
Decision Date: 02/18/99    Archive Date: 02/24/99

DOCKET NO.  94-35 261	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for alcoholism.

2.  Entitlement to an increased (compensable) rating for 
postoperative residuals of an osteotomy of the left third 
metatarsal.

3.  Entitlement to an increased (compensable) rating for 
sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Mark E. Goodson, Associate Counsel 


INTRODUCTION

The veteran served on active duty from November 1968 to 
December 1980. 

These matters come to the Board of Veterans' Appeals (Board) 
on appeal in a manner which warrants some explanation.  In 
April 1981, the RO in Columbia, South Carolina (Columbia RO) 
entered a rating decision in which it adjudicated, inter 
alia, several claims submitted by the veteran in December 
1980, and found sua sponte that the veteran's alcoholism was 
due to his willful misconduct.  However, the Columbia RO did 
not notify the veteran of the RO's finding regarding 
alcoholism.  See April 1981 RO notification letter to 
veteran.  Then, in August 1992, the veteran submitted an 
express claim of service connection for alcoholism.  In its 
December 1992 rating decision, the Columbia RO characterized 
the veteran's claim as a petition to reopen a "previously 
denied" claim for alcoholism (a reference to the April 1981 
decision), framed the issue for determination as whether new 
and material evidence had been submitted sufficient to reopen 
the alcoholism claim, and denied the petition to reopen.  
Later in December 1992, the RO notified the veteran of the 
December 1992 denial, and the veteran appealed to the Board 
therefrom.  See July 1993 notice of disagreement (NOD), July 
1993 statement of the case (SOC), and October 1993 VA Form 9 
("Appeal to the Board of Veterans' Appeals").  The issue 
certified for appeal by the RO in Winston-Salem, North 
Carolina (Winston-Salem RO) was whether new and material 
evidence had been submitted sufficient to reopen the 
alcoholism claim.  Yet, a review of the file indicates that 
the RO's December 1992 notification letter to the veteran was 
the first actual notice the veteran received regarding a 
decision regarding the etiology of his alcoholism.  Thus, the 
April 1981 rating decision did not constitute a final, prior 
denial of service connection for alcoholism.  Therefore, the 
matter before the Board is actually an original claim of 
service connection, and not a petition to reopen a previously 
and finally denied claim.

As to the claim for a compensable rating for postoperative 
residuals of an osteotomy of the left third metatarsal, the 
Board notes that this claim ostensibly arises from the 
Columbia RO's December 1992 rating decision.  However, the 
Board concludes otherwise for the following reasons.  In 
March 1983, the Board denied a compensable rating for the 
metatarsal, and notified the veteran of this denial.  
(Actually, the Board's 1983 notification to the veteran was 
faulty, because it was not sent to the veteran's then last 
known address, but that defect was cured by the RO's June 
1986 letter to the veteran, informing him of the Board's 1983 
denial.)  Subsequent to March 1983, the Columbia RO entered 
several rating decisions regarding the evaluation of the 
metatarsal, but, in each instance, the RO's notice to the 
veteran was faulty.  See December 1986 RO notification letter 
to the veteran (no copy sent to the veteran's representative 
at the time, The American Legion); August 1988 and January 
1989 RO notification letters to the veteran (no mention of 
metatarsal claim); November 1989 RO notification letter to 
the veteran (no notice of appellate rights enclosed); and 
August 1991 RO notification letter to the veteran (no copy 
sent to the veteran's representative at the time, The 
Disabled American Veterans).  (At all of the aforementioned 
times, notice to the veteran's representative was required.  
See 38 C.F.R. § 19.114 (1986) and 38 U.S.C.A. § 5104 (West 
1991 & Supp. 1998).)  Nothing in the file indicates that 
there was a cure of any of the aforementioned defective 
notices.  Thus, none of VA's post-March 1983 decisions became 
final, at least insofar as they regarded evaluation of the 
veteran's metatarsal.  Essentially, not until December 1992 
did VA issue effective notice of any rating decision, entered 
from December 1986 to December 1992, regarding his left third 
metatarsal.  (Even the December 1992 notification letter to 
the veteran was defective in that it failed to notify his 
representative of the December 1992 decision, but this defect 
was later cured by the representative's actual notice.)  
Accordingly, the matter of the veteran's entitlement to a 
compensable rating for postoperative residuals of an 
osteotomy of his left third metatarsal comes to the Board 
from the rating decision entered by the Columbia RO in 
December 1986.  

Turning to the claim for a compensable evaluation for 
sinusitis, that claim also ostensibly arises from the 
Columbia RO's December 1992 rating decision.  However, the 
Board concludes otherwise for the following reasons.  From 
December 1988 to December 1992, VA ROs entered only two 
rating decisions which addressed the evaluation of the 
veteran's sinusitis:  the first in December 1988, and the 
second August 1991, both of which denied compensable ratings 
therefor.  The Columbia RO properly notified the veteran and 
his representative of the December 1988 denial, but failed to 
notify the representative of the August 1991 denial.  
Essentially, proper notice of the August 1991 decision did 
not occur until the veteran and his representative were 
notified of the December 1992 denial.  Accordingly, the 
sinusitis matter comes to the Board from the Columbia RO's 
August 1991 decision.
The Board also notes that, over the years, the veteran has 
filed claims of service connection for disorders other than 
alcoholism, which VA has failed to adjudicate.  These are as 
follows:  a left ankle disorder (February 1986 claim); a 
right ankle disorder (February 1986 and January 1994 claims); 
a right hip disorder (August 1987 claim, and, incorporated by 
reference therein, the corresponding August 27, 1987 VA 
outpatient treatment record); a disorder of the veteran's 
"right third finger knuckle" (July 1994 letter to the RO); 
and a skin disorder (March 1997 claim).  Moreover, the 
following is a list of disorders for which the RO has denied 
service connection in the past, but for which the veteran 
has, subsequent to those denials, claimed service connection:  
a right elbow disorder (April 1981 denial and notification, 
February 1986 claim, February 1988 veteran's statement, 
January 1998 veteran's statement); a neck disorder (see, 
e.g., March 1997 veteran's statement); sleep paralysis (see, 
e.g., January 1994 veteran's statement); an ulcer (see, e.g., 
March 1997 veteran's statement); and a hiatal hernia (see, 
e.g., March 1997 veteran's statement).  Also, the veteran has 
claimed a compensable rating for service-connected residuals 
of removal of a mole as recently as August 1992, but the RO 
has not addressed this matter.  The foregoing matters are 
referred to the RO for appropriate action.  
Furthermore, the representative asserts, in his August 1998 
appellate brief, that the veteran is entitled to an 
extraschedular rating under 38 C.F.R. § 3.321(b) (1998).  The 
RO has not addressed this claim in the first instance.  It is 
also referred to the RO for appropriate action.

Additionally, the Board notes that the veteran's July 1994 
claim of entitlement to nonservice-connected VA pension 
benefits was denied by the Columbia RO in October 1994, and 
that this matter is not the subject of an appeal.  The 
veteran's claim of compensation for multiple, nonservice-
connected disabilities, raised during the February 1997 RO 
hearing, was granted by the Columbia RO in April 1997.


REMAND

Alcoholism

The veteran claims entitlement to service connection for 
alcoholism on two theories.  The first theory is that service 
connection should be awarded on a direct basis, see 38 C.F.R. 
§ 3.303 (1998), because the veteran did not drink prior to 
service, and because his alcoholism began during service and 
persists to the present time.  See, e.g., the veteran's 
August 1992 and May 1993 claims.  The second (alternative) 
theory is that the veteran developed mental disorders due to 
service, including depression, anxiety, and schizophrenia, 
for which he is entitled to service connection, and that his 
alcoholism was proximately caused by the mental disorder(s).  
See 38 C.F.R. § 3.310 (1998).  Specifically, he asserts that 
he drank in order to cope with his mental difficulties, and 
with side effects of the prescription drugs used to treat 
those difficulties.  See January 1994 and January 1998 
letters from the veteran to the RO, and July 1994 letter from 
the veteran to the Social Security Administration (SSA).  
Each of his theories is addressed separately, below.

As to the theory of service connection on a direct basis, the 
law prohibits "service connection" for alcoholism on a 
direct basis.  38 U.S.C.A. § 105 (West 1991); 38 C.F.R. 
§§ 3.1(k), (m), and 3.301 (1998); VAOPGCPREC 2-98 (Feb. 10, 
1998).  Therefore, in the present case, the veteran's claim 
might be said to lack legal merit insofar as he seeks service 
connection on a direct basis.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  This conclusion would preclude further 
inquiry into the matter, including the question as to whether 
the claim is well grounded, to the extent that it is a claim 
of direct service connection.

On the other hand, as to the veteran's theory of service 
connection for alcoholism on a secondary basis, secondary 
"service connection" for alcoholism is permissible, 
although compensation for secondarily service-connected 
alcoholism is prohibited.  Barela v. West, 11 Vet. App. 280 
(1998); see 38 U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.310 (1998); VAOPGCPREC 2-97 and 2-98. 

Here, as noted, the veteran seeks service connection for 
alcoholism as a proximate result of service-connected mental 
disability.  However, service connection has not yet been 
established for any mental disability.  Thus, his claim of 
service connection for alcoholism cannot be adjudicated until 
his claim of service connection for a mental disability has 
been considered.  In other words, the alcoholism and mental 
disability claims are inextricably intertwined.

Indeed, a claim of service connection for a mental disorder 
is currently pending before the RO.  In September 1989, the 
veteran submitted a claim of service connection for a 
psychiatric disorder.  In a rating decision dated October 11, 
1989, the Columbia RO styled his claim as service connection 
for a neuropsychiatric disorder, and denied the claim.  On 
October 25, 1989, the Columbia RO sent a letter to the 
veteran, notifying him of that decision, but nothing in the 
file reflects that the RO notified the veteran's then duly 
appointed representative of that decision, as the RO was 
required to do.  See 38 C.F.R. § 19.114 (1989).  Similarly, 
in August 1991, the Columbia RO denied the veteran's July 
1991 claim of service connection for "nerves and 
depression," but the RO's notification to the veteran, dated 
later in August 1991, was defective, because nothing in the 
file indicates that the RO notified the representative of the 
denial.  See 38 U.S.C.A. § 5104 (West 1991 & Supp. 1998).  
Likewise, a July 1993 letter from the Columbia RO to the 
veteran notified him that service connection could not be 
established for a "condition of the nervous system," but 
this letter was not sent to the veteran's last known address, 
no copy was sent to the veteran's representative, and the 
letter was vague as to the disability for which service 
connection had been denied.  Then, during the February 1997 
RO hearing, the veteran's then-appointed representative 
acknowledged that the veteran's claim of service connection 
for a psychiatric disorder had been denied in the past.  [Tr. 
p. 7.]  This acknowledgment cured the defective notice (at 
least as to either the 1989 or 1991 denials of service 
connection).  However, the representative simultaneously 
claimed, on behalf of the veteran, entitlement to service 
connection for a psychiatric disorder, and in March 1997 the 
veteran submitted a statement in which he claimed service 
connection for depression and anxiety.  Under those 
circumstances, and viewing the facts in the light most 
favorable to the veteran, the Board construes the February 
1997 RO hearing transcript to be a timely notice of 
disagreement with the October 1989 denial of service 
connection for a mental disorder.  That being the case, the 
RO must either issue a SOC (or SSOC - see remand 
instructions, infra) to the veteran, so that he can complete 
his appeal to the Board, or, in the alternative, grant 
service connection for a mental disorder.  As this has not 
yet occurred, a remand is warranted so that the RO may 
adjudicate the mental disorder claim, and then reconsider the 
veteran's alcoholism claim in light of the decision regarding 
the mental disorder.  38 C.F.R. § 19.9 (1998). 

Moreover, certain service medical records regarding the 
veteran's psychiatric treatment are not in the file, 
including records of inpatient treatment for alcoholism 
during 1980.  See VA Forms 07-3101, endorsed by NPRC in 
January and February 1981; the veteran's December 1981 NOD 
and February 1982 Form 9; the Service Department's December 
1988 letter to the Vet Center; and the September 1989 claim; 
see also January 1981 VA Form 21-2507 (noting absence of 
service medical records regarding psychiatric work-up).  
Additionally, post-service treatment records, which are 
mentioned in the file but not contained therein, need to be 
obtained, including the medical evidence used by SSA in its 
disability determination.  38 C.F.R. § 3.159 (1998); Bell v. 
Derwinski, 2 Vet. App. 611 (1992); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  Such records are specified in the 
indented remand instruction paragraphs, below.

Left Third Metatarsal and Sinusitis

The RO has evaluated the residuals of the osteotomy of the 
veteran's left third metatarsal under Diagnostic Codes 5283 
(malunion or nonunion of the metatarsal bones) and 5284 (foot 
injuries, "other").  See April 1981 rating decision 
codesheet and November 1997 SSOC.  Yet the most recent 
medical evidence of record, contained in the October 1997 VA 
examination report, does not comport with the possibly 
relevant rating criteria, in that it does not characterize 
the disability as either "mild," "moderate," or 
"severe," notwithstanding that the examiner's diagnosis 
reflected clinically significant pain.  The report also does 
not reflect that the examiner conducted range of motion 
studies, so the Board cannot tell whether the service-
connected disability causes any loss of range of motion, 
either directly or secondary to pain.  Thus, a remand for a 
new examination is warranted, in order to obtain an 
examination report that accurately reflects the severity of 
his service-connected left foot disability.  The examiner and 
the RO adjudicators must consider the factors set forth in 
38 C.F.R. §§ 4.40, 4.45, and DeLuca v. Brown, 8 Vet. App. 202 
(1995).

As to the veteran's claim for a compensable rating for 
sinusitis, he contends that he should be awarded compensation 
for an allergic disability instead of mere sinusitis.  
Particularly, he asserts that the RO's April 1981 grant of 
service connection for sinusitis was based on a misdiagnosis 
of chronic sinusitis because his service-connected disability 
was actually due to allergies that were not diagnosed until 
1991.  See, e.g., the attachment to the October 1993 VA Form 
9; the January 1994 letter from veteran to the RO; and the 
August 1992 VA Hospitalization Form 10-9034a "Medical Record 
Report," p. 4. 

In this regard, the repercussion upon a current rating of 
service-connected disability when a change is made of a 
previously assigned diagnosis or etiology must be kept in 
mind.  38 C.F.R. § 4.13 (1998).  The aim should be the 
reconciliation and continuance of the diagnosis or etiology 
upon which service connection for the disability has been 
granted.  Id.  Here, the RO has rated the symptomatology of 
the veteran's service-connected respiratory disability under 
Diagnostic Code 6513 (sinusitis).  However, none of the 
rating actions, SOCs, or SSOC's expressly address the 
veteran's contention regarding allergies, or what 
repercussions, if any, would result in a change in diagnosis 
from sinusitis to some allergic disability.  See 38 C.F.R. 
§ 3.380 (1998) (Diseases of allergic etiology).  The Board 
notes in this regard that the October 1997 VA sinus 
examination report reflects a diagnosis of chronic allergic 
rhinitis, together with a diagnosis of "no evidence of 
intrinsic sinus disease," without expressing any opinion as 
to whether the allergic rhinitis is etiologically related to 
service.  See also VA outpatient treatment records dated 
August 5, 1988, February 29, 1995, and September 25, 1995 
(regarding possible diagnoses of allergy and notations 
regarding tobacco).  Until the medical evidence addresses the 
veteran's assertion, the Board is uncertain as to which 
Diagnostic Code is most appropriate.  Thus, a remand is 
warranted so that both the medical examiners and VA 
adjudicators may clarify the identity of the veteran's 
service-connected disability.

Regardless of the respiratory Diagnostic Code that the RO 
might choose to rate the veteran's service-connected 
disability, the recent medical evidence regarding the 
veteran's service-connected upper respiratory disability has 
not fully accounted for recent changes in the applicable 
diagnostic criteria.  When a regulation changes during the 
pendency of a claim for VA benefits, and the regulation 
substantively affects the claim, the claimant is entitled to 
resolution of his claim under the version of the regulation 
that is most advantageous to him.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  In the instant case, the regulations 
pertaining to the rating of respiratory difficulties, 
including sinusitis (and also allergies, to the extent that 
allergies are manifested by any respiratory component), were 
substantively amended during the pendency of the veteran's 
claim.  Although the RO has considered these changes, see 
November 1997 SSOC, the recent medical evidence of record 
does not comport with both the old and new rating criteria.  
See the October 1997 VA examination report.  In particular, 
regarding the new version of Diagnostic Code 6514, the 
October 1997 VA examination report fails to address the 
frequency and duration of the veteran's claimed sinusitis 
attacks, as well as whether such attacks are 
"incapacitating" as defined under the Rating Schedule.  
Thus, a remand for a new examination is warranted for this 
reason as well.

Moreover, none of the medical evidence distinguishes between 
respiratory problems the veteran has due to his service-
connected disability from respiratory problems he might have 
due to dust encountered in his post-service work at 
construction sites, or from smoking.  See February 1997 RO 
hearing Tr. p. 4 and October 1997 VA examination report.  
Furthermore, the nasal "dryness and crusting" noted on the 
October 1997 VA examination report is described as typical of 
a heavy smoker, yet the veteran is diagnosed as having 
allergic rhinitis "treated with drying agents."  If the 
crusting is due to service-connected disability, it is 
unclear as to why, given the veteran's complaints of 
headaches, he is not entitled to at least a 10 percent rating 
under the old version of Diagnostic Code 6514.  The examiner 
should clarify this.   

Prior to either of the examinations, certain treatment 
records, which are mentioned in the file but are not 
contained therein, need to be obtained, as specified in the 
indented remand instruction paragraphs below.  38 C.F.R. 
§ 3.159 (1998); Bell, supra; Murincsak, supra.  Also, the 
claims file needs to be made available to the examiner, 
because the veteran has been noted to be a poor historian, 
see, e.g., August 1992 VA outpatient treatment records, and 
because the veteran mistakenly told the October 1997 VA 
examiner that he has never had an x-ray of his sinuses.  Cf. 
February 1981 and November 1986 VA sinus x-ray reports 
(reflecting sinusitis).  

This case is REMANDED for the following actions:

1.  The RO should contact the National 
Personnel Records Center (NPRC) and 
request all clinical and hospitalization 
records for the veteran's service, as 
well as his service personnel records, 
particularly as they relate to treatment 
for mental health and alcohol abuse, if 
any.  All materials obtained should be 
associated with the file. 

2.  The RO should ask the veteran to 
help to further identify the source and 
treatment dates for the following 
medical records mentioned in the file, 
and, if sufficiently identified, take 
reasonable steps to obtain the records:  
the dates and locations of the "five 
ATU" admissions (mentioned in the 
August 1983 VA hospitalization clinical 
note); the identity of the psychiatrist 
that he visited in Greenville, South 
Carolina "frequently" in 1988 
(mentioned in the August 1992 VA 
hospitalization summary); the identity 
of the detoxification centers where he 
underwent treatment in 1982 and 1985 
(mentioned in the same summary); the 
identity of the psychiatrist who 
proscribed Xanax for the veteran in 1988 
(mentioned in the same summary); the 
identity of the physician or facility 
that, in 1991, diagnosed the veteran's 
sinus problems as actually being due to 
allergies (mentioned in the veteran's 
October 1993 Form 9); the identity of 
the "VA facility in Florida" that 
treated him for alcoholism, and the 
date(s) of such treatment (mentioned in 
the Greenville Hospital private 
treatment records of September 1993); 
the identity of the dates and location 
of treatment by "Dr. Thompson," the 
allergist reported to have run a full 
work-up on the veteran (mentioned in the 
October 1997 VA nose examination 
report); and the date(s) and type(s) of 
treatment received from Carolinas 
Medical Center (mentioned in the 
December 1997 letter from Senator 
Faircloth's letter to the RO).  The RO 
should also take, with assistance from 
the veteran, reasonable steps to obtain 
the following medical records:  from the 
VAMC in Columbia, South Carolina, all 
outpatient and inpatient records of the 
veteran's treatment for substance abuse 
or any mental disorder(s) from December 
12, 1980, to date, including treatment 
by the Alcohol Treatment Unit (ATU), 
Mental Health Center (MHC), and 
Neurologic Clinic; treatment for his 
allergy and sinus problems, including 
treatment by the Allergy Clinic, from 
May 1988 to date (particularly any 
records of any July 1992 opinion, by an 
ENT specialist, that the veteran's 
service-connected sinus problems were 
actually due to allergies); and any 
treatment for his left foot, from 
February 1985 to date; from the VAMC in 
Greenville, South Carolina, inpatient 
and outpatient treatment records 
pertaining to the veteran's treatment 
for his mental problems or substance 
abuse from December 12, 1980 to date; 
pertaining to his sinus problems, from 
May 1988 to date; and pertaining to his 
left foot, from February 1985 to date; 
from the VAMC in Asheville, North 
Carolina, the inpatient and outpatient 
records pertaining to the treatment of 
the veteran's sinuses from February to 
October 1992; from the VAMC in Winston-
Salem, North Carolina, all outpatient 
and inpatient records of the veteran's 
treatment for substance abuse or any 
mental disorder(s), and for his left 
foot, sinuses, and allergies, from 
October 1997 to date; and from the Vet 
Center in Greenville, South Carolina, 
all records of the veteran's treatment 
for mental or substance abuse problems 
from May 1988 to date.  The RO should 
also ask, with the assistance of the 
veteran, that the Social Security 
Administration (SSA) provide the RO with 
copies the medical evidence used by SSA 
in its disability determination 
(mentioned in the veteran's January 1995 
statement in support of claim); and that 
the Richland County Detox Program 
furnish all records of the veteran's 
treatment for substance abuse from 1981 
to date (mentioned in the April 1994 
Greenville County Mental Health Clinic 
records and August 1983 VA psychiatric 
consultation record).  The RO should 
also take reasonable steps to obtain, 
pursuant to 38 C.F.R. § 3.159 (1998), 
the following private medical evidence:  
from Bryant Psychiatric Hospital, the 
April 1983 hospitalization records for 
treatment of the veteran for depression 
(mentioned in the August 1983 VA 
hospitalization clinical notes and 
psychiatric consultation report); from 
the Morris Village Alcohol and Drug 
Treatment Center, in Columbia, South 
Carolina, records of the veteran's 
treatment for substance abuse from 1981 
to date; from the Blue Ridge Mental 
Health Center, records of the veteran's 
treatment for mental problems and 
substance abuse from August 1992 to date 
(mentioned in the August 1992 VA 
hospitalization summary); and from the 
Charter River facility, records of the 
veteran's treatment for mental problems 
or substance abuse, dated for October 
1995 to date (mentioned in the October 
1995 VA outpatient treatment records and 
the veteran's January 1998 statement).  
All materials obtained should be 
associated with the file. 

3.  Thereafter, the RO should arrange 
for a mental examination of the veteran 
to determine the nature and etiology of 
his claimed mental disorders (anxiety, 
depression, and schizophrenia), and to 
determine any etiological relationship 
of such disorder(s) with the veteran's 
claimed alcoholism and his military 
service.  The examiner should review the 
claims file, examine the veteran, and 
provide a diagnosis of all mental 
disorders found, and in particular, 
comment on whether the veteran has a 
dysthymic disorder.  See August 1983 VA 
consultation notes.  The examiner should 
express an opinion as to whether it is 
at least as likely as not that the 
veteran has any mental disorder which is 
due to service, or was worsened thereby.  
Additionally, with respect to any 
diagnosis of alcoholism, the examiner 
should state whether it is at least as 
likely as not that the alcoholism is due 
to or made worse by any mental disorder 
found, or to the veteran's use of 
prescription drugs to treat any mental 
disorder.  Conversely, if the examiner 
believes that it is more likely that any 
mental disorder is due to alcoholism, 
then the examiner should state this.  

4.  The RO should schedule the veteran 
for an orthopedic examination to 
determine the severity of his service-
connected residuals of an osteotomy of 
his left third metatarsal.  The examiner 
should review the claims file, examine 
the veteran, conduct range of motion 
studies and any indicated tests, and 
then describe all symptomatology 
attributable to the service-connected 
disability.  The examiner should, if 
feasible, distinguish any disability of 
the veteran's left foot which is not due 
to service.  The examiner should state 
whether the disability manifested by the 
veteran's left third metatarsal is best 
characterized as "mild," "moderate," 
or "severe."  The examiner should 
render an opinion as to the extent to 
which the veteran experiences weakness, 
excess fatigability, incoordination, or 
pain due to repeated use or flare-ups, 
and should, if feasible, portray these 
factors in terms of additional loss in 
range of motion due to these factors.  
See DeLuca, supra.  In this regard, the 
examiner should note that the veteran 
has complained of pain in his left third 
metatarsal when walking.  See February 
1997 RO hearing transcript (Tr.) pp. 4-
5.  If the disability manifested on the 
examination represents the maximum 
degree of disability manifested by the 
residuals of the osteotomy of the left 
third metatarsal (in or out of the 
clinical setting), then the examiner 
should state this. 

5.  The RO should schedule the veteran 
for a respiratory examination to 
determine the nature and severity of his 
service-connected disability, currently 
described as "sinusitis."  The RO 
should furnish the examiner with copies 
of the rating criteria for respiratory 
disorders, as such criteria existed 
prior to October 7, 1996 (the "old" 
rating criteria), and as the criteria 
were amended thereafter (the "new" 
rating criteria).  The examiner should 
review the claims file, examine the 
veteran, conduct any indicated testing, 
and provide a diagnosis of any 
respiratory disorder(s) found.  The 
examiner should express an opinion as to 
whether the disability described as 
sinusitis in the veteran's service 
medical records was actually a 
manifestation of an allergy.  In this 
regard, the examiner should note that 
the veteran's service included service 
in locations such as Alaska, Florida, 
and Panama, and that the veteran has 
indicated that his symptomatology is 
seasonal (February 1997 RO hearing 
Transcript, p. 3).  The examiner should 
state whether it is at least as likely 
as not that any seasonal or other acute 
allergic manifestations subsided on the 
absence or removal of any allergen 
identified (and note the time(s) when 
the absence or removal occurred).  See 
38 C.F.R. § 3.380 (1998).  The examiner 
should describe all manifestations of 
service-connected respiratory 
disability, and do so in terms that 
comport with both the old and the new 
rating criteria.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The examiner 
should also elicit from the veteran a 
description of the frequency and 
duration of any episodes of such 
disability, and a description of the 
treatment used during such episodes.  If 
feasible, the examiner should 
distinguish any service-connected 
symptomatology found from non-service-
connected symptomatology.

6.  Thereafter, the RO should take 
adjudicatory action on the veteran's 
claims of entitlement to service 
connection for a mental disorder, and 
for alcoholism (both on a direct basis 
and as secondary to the claimed mental 
disorder), and his claims for 
compensable ratings for residuals of the 
osteotomy of his left third metatarsal 
and for sinusitis.  As to the metatarsal 
claim, the RO should consider the 
principles of 38 C.F.R. §§ 4.40 and 
4.45.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  As to the sinusitis claim, 
the RO should expressly consider whether 
the service-connected disability 
warrants a change in diagnosis to a 
disease of allergic etiology, see 
38 C.F.R. §§ 3.380, 4.13, 4.20 (1998), 
and whether this makes any difference in 
the Diagnostic Code chosen to rate the 
veteran's disability.  If the RO decides 
to change the Diagnostic Code used to 
rate the service-connected disability 
currently described as chronic 
sinusitis, then the RO should consider 
whether additional evidentiary 
development is needed in order to rate 
the claim under the chosen Diagnostic 
Code.  In any case, the RO should rate 
respiratory manifestations of that 
disability under both the old and new 
versions of the respiratory Diagnostic 
Code chosen to evaluate the disability.  
Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  If any benefit sought is 
denied, a supplemental statement of the 
case (SSOC) should be issued to the 
veteran and his representative.  The 
SSOC should include, if indicated, a 
discussion of the matter of service 
connection for a mental disorder.  

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required by the 
veteran until he receives further notice.  The purposes of 
this remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 17 -


